Citation Nr: 0426512	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-20-681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome of the lumbar spine, currently evaluated as 40 
percent disabling.  

2.  Entitlement to service connection for a right knee 
disorder, as secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from May 1972 to May 
1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  In July 
2003, the Board remanded this matter to the RO for further 
development.  The claim has been returned to the Board for 
appellate review.  

The Board is satisfied that development with respect to the 
increased rating claim has been completed and will proceed in 
the adjudication of the claim.  However, the remand 
directives with respect to the claim for service connection 
for a right knee disorder have not been fully satisfied and 
that claim will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's intervertebral disc syndrome of the lumbar 
spine is manifested by neurological findings appropriate to 
the site of the diseased lumbosacral disc with little 
intermittent relief and functional impairments.  

2.  The veteran's intervertebral disc syndrome is not 
manifested by incapacitating episodes, or periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
require bed rest and treatment by a physician, or by 
orthopedic or neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly or 
nearly constantly.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for 
intervertebral disc syndrome of the lumbar spine have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.3, 4.25, 4.40, 4.45, 4.59 (2003), 4.71a, Diagnostic 
Codes 5285, 5286, 5292, 5293 (2001) (effective prior to 
September 23, 2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002), 38 
C.F.R. § 4.71a, Diagnostic Code 5285, 5286, 5293 (2002) 
(effective from September 23, 2002 to September 25, 2003); 68 
Fed. Reg. 51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003) (effective from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Factual Background and Development

In a rating action dated in August 1999, the RO granted 
service connection for lumbosacral strain with degenerative 
disc disease of the lumbar spine.  A 40 percent disability 
evaluation assigned, which became effective in February 1999.  

Pertinent private medical records dated through 1999 reflect 
that the veteran was seen and treated for back problems.  In 
1998, it was noted that the veteran had low back pain with 
radiation primarily to the right.  A magnetic resonance 
imaging (MRI) showed a disc bulge at L5/S1.  These records 
show complaints of back pain and neurological symptoms of a 
disc affecting the lower extremities.  A clinical report 
dated in February 1999 shows that the veteran reported low 
back pain radiating to down to the right knee and great toe.  
It was noted that the veteran had had prior trigger point 
injections which provided excellent pain relief, but the pain 
returned.  A physical examination of the extremities revealed 
low back pain and reproducible with palpitation, 
approximately four centimeters (cms) to the right of the 
lumbosacral junction in the mid line and approximately the S2 
level with two other tight muscle bands found tender to 
palpation to the right and caudad to the more proximal muscle 
band at the lumbosacral junction.  The veteran was provided 
block treatment.  

VA outpatient treatment records dated in May 1999 reflect 
that the veteran had back pain that radiated down to his 
right leg and toes.  There was no weakness.  Clinical finding 
showed limited right leg movements secondary to pain.  There 
was no focal weakness.  The diagnostic impression was back 
pain.  

When examined by VA in December 1999, the veteran reported 
low back pain and pain in the knees.  The veteran indicated 
that the pain radiated from his right leg to his right great 
toe.  The veteran indicated that the back hurts at the time, 
but was worse with driving and sitting.  The veteran reported 
difficulty in initiating urination.  It was noted that the 
veteran was employed as a service officer.  The veteran also 
complained of back pain while coughing.  On physical 
examination, the examiner observed moderate paraspinous 
muscle tenderness at approximately L5-S1 on the right.  There 
was no real paraspinous muscle spasm.  Forward flexion was to 
65 degrees, extension was to 20 degrees, lateral flexion was 
to 30 degrees, and rotation was to 25 degrees.  Straight leg 
raises on the left caused back pain.  Straight leg raises on 
the right caused radicular pain into the right great toe.  
The veteran demonstrated 1+and symmetrical knee jerk and 
ankle jerk.  He could toe and heel walk without difficulty.  
His motor strength was 5/5 throughout his hip, abductors, 
adductors, flexors, quadriceps, hamstrings, anterior tib, 
plantar flexors of his foot and extensor hallucis longus.  
The veteran demonstrated decreased subjective sensation to 
light touch throughout has right foot and decreased sensation 
to light touch throughout his left lateral calf.  X-rays of 
the lumbar spine associated with the examination revealed 
degenerative disc disease at L5-S1 with disc space narrowing 
and marginal osteophytes.  There were no bone tumors or soft 
tissue masses.  A MRI revealed mild bulging at L5-S1, but no 
definite nerve root impingement.  The impression was 
degenerative joint disease L5-S1 and possible L4 
radiculopathy.  

A VA peripheral neurological examination dated in September 
2001 for the veteran's lumbar radiculpathy revealed, in 
pertinent part, that the veteran was able to raise up off a 
chair under his own power, that he walked with a slow, 
slightly wide-based gait, that he was able to bend forward to 
almost 90 degrees with mild complaints of low back 
discomfort, and that he was able to come up on his toes and 
take a few steps and rock back on his heels and take a few 
steps.  The examiner observed normal muscle bulk in the lower 
extremities.  Strength of the lower extremities was 5/5 at 
the quadriceps, hamstrings, calf muscles, and anterior 
tibialis muscles, bilaterally. He had normal muscle tone in 
the lower extremities.  He was able to accomplish heel-to-toe 
with minimal difficulty.  The veteran complained of a 
decreased sensation to pinprick at the toes, which included 
all the toes of the right midfoot, where it became normal 
pinprick sensation.  The veteran also complained of decreased 
sensation to pinprick in the small area on the lateral lower 
extremity of the right leg.  Deep tendon reflexes showed at 
best 1+ at the patella tendons.  The examiner was unable to 
elicit an Achilles tendon reflex, bilaterally.  There was no 
Babinski.  Forward flexion of the lumbar spine was to 90 
degrees.  He veteran demonstrated general full range motion 
of his low back going from side to side and twisting his 
upper torso while holding the hip still.  He had lumbar 
paravertebral muscle palpitation which the examiner noted 
felt tight, but not painful to palpitation.  The veteran had 
very tight hamstrings, but did not have a positive straight 
leg raise.  It was noted that the veteran has been treated 
conservatively with balms and prophylactic type of medication 
to decrease the pain.  The examiner concluded that the 
veteran did not have radiculopathy, but indicated additional 
studies were required.  

An electromyography (EMG) of the lumbar spine dated in 
October 2001 revealed that the left L4 and L5 were normal, 
but the right L5 was abnormal with 1+ sharp waves.  A nerve 
conduction velocity (NCV) dated in December 2001 of the both 
lower extremities was not conclusive and non-diagnostic for 
radiculopathy.  

In a December 2001 rating action, the veteran's service-
connected back disability was recharacterized as 
intervertebral disc syndrome; however, the 40 percent 
disability evaluation was continued.  

VA outpatient treatment records dated in November and 
December 2002 reflect that the veteran was seen for 
complaints of increased low back pain and right leg pain, 
calf numbness, and weakness in both bilateral extremities.  
The veteran also reported some sort of right foot drop.  On 
physical examination in November, the veteran was not able to 
raise his right leg.  The veteran also reported that he had 
to take two days off from work because of back pain and that 
the pain prevented him from sleeping.  It was noted that X-
rays did not show any mass and were not much different from 
previous studies.  In November 2003, the veteran reported 
problems with his knees.  

Private medical records dated in November and December 2003 
show that the veteran was seen and treated for back and 
bilateral knee pain.  In November, the veteran reported that 
his back pain was getting worse, but that he received some 
relief with medication.  The conclusion of a private 
examination of the veteran's knee yielded a diagnosis of 
osteoarthritis, bilateral patellofemoral of the joints and 
internal derangement of the knee.   

At a VA examination dated in January 2004, the veteran 
reported increased low back and knee pain.  The veteran 
described the pain as debilitating.  He stated that the back 
pain was worse with radiating symptoms.  He described 
radiating symptoms from his right lower extremity down to the 
foot on occasion.  He indicated that the pain was a more 
significant problem than weakness.  As to right knee the 
veteran reported recurrent effusion.  The veteran was taking 
prescribed medication for pain.  The veteran reported that 
going downstairs was difficult to the extent that he tried to 
stay away from doing any type of activities.  

On physical examination, the veteran walked with a wide-based 
gait, but in no discomfort.  He was able to heel and toe walk 
without difficulty and tandem walk with minimal difficulty.  
He had positive Waddell sign.  Forward flexion was to 45 
degrees, extension was approximately 5 to 10 degrees.  
Lateral bends were to 20 degrees, bilaterally.  Rotations 
were to 15-20 degrees, bilaterally.  The examiner observed 
positive tenderness along the midline of the L2, L3, L4 and 
paraspinal musculature, although there were no step-offs or 
lesions noted.  The veteran had positive seated straight leg 
raises bilaterally and positive supine straight leg raises, 
bilaterally.  There was positive Fabere's test, bilaterally.  
His motor strength was 5/5 in the hip, flexors, quadriceps, 
hamstrings, tendon Achilles, extensor hallicus longus.  He 
had normal sensibility in L5 distribution.  There was mildly 
decreased sensibility on the right in his S1 distribution.  
The examiner observed 1+ patellar reflexes bilaterally, 1+ 
Achilles reflexes, bilaterally.  There was no clonus; he 
accomplished downgoing Babinksi's signs, bilaterally, and 
palpable pulses.  X-rays of the lumbar spine associated with 
the examination revealed significant degenerative change at 
L3-L3, L4-L5, and L4-S1 levels with near-bridging osteopphyes 
at those levels and significant spondylosis.  There was no 
significant listhesis or other masses.  The assessment was 
history of significant back pain with radicular symptoms and 
knee studies revealing effusion with good precartilage and 
meniscal anatomy.  

X-rays of the lumbar spine dated in February 2004 revealed 
degenerative disc disease with possible slight worsening at 
the L3-4 level.  

In May 2004, the veteran underwent a VA examination regarding 
his back and knees.  The examiner reviewed the claims file.  
At the examination, the veteran denied having any motor, 
muscular weakness or sensory changes.  He complained of 
radiating pain down his leg, bilaterally.  It was noted that 
the veteran was employed as a service officer and that he was 
able to perform his duties adequately throughout the day.  
The veteran stated that he worked through the pain because he 
has to work.  The veteran indicated that he does not use a 
cane, but has been on crutches in the past.  He stated that 
he has not had an incapacitating order defined as doctor 
ordered bedrest, but stated it would not help his pain as it 
is a persistent long term problem.  

On physical examination, the veteran walked with a wide-based 
gain with no obvious discomfort.  He was able to walk on both 
heels and toes.  He had positive Waddell's sign.  Forward 
flexion was to 40 degrees; extension was to 5 degrees.  
Lateral bending was to 20 degrees, bilaterally.  The veteran 
was tender to palpation along L2 to the sacrum directly over 
the spinous process as well as over the paraspinal 
musculature.  Straight leg raises caused pain, but there were 
no radiating symptoms into the feet.  Motor strength was 5/5 
in hip flexors, quadriceps, hamstrings, dorsiflexors, plantar 
flexors, and extensor hallucis longus.  Sensation was normal 
to touch; reflexes were about 1+, but equal bilaterally.  It 
was noted that X-rays of the lumbar spine revealed 
degenerative changes from L3-L4, L4-L5, and L5-S1 with new 
bridging osteophyte of these levels as well as some fairly 
significant spondylosis.  There was no significant listhesis.  
There were no masses or lesions.  The diagnoses were 
degenerative disc disease of the lumbar spine and 
chondromalacia of the patella, bilaterally.  

The examiner noted that the veteran did not have any 
incapacitating episodes with respect to his service-connected 
back disability.  The examiner added there was pain and 
decreased range of motion and that it was conceivable that 
pain could further limit his functioning as described 
particularly after periods of being on his feet all day.  The 
examiner noted that it was not feasible to attempt to express 
any of this in terms of additional limitation of motion as 
these matters cannot be determined by any degree of medical 
certainty.   

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003). When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran. 38 C.F.R. § 4.3 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991). Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims [hereinafter Court] has held that it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran is currently evaluated as 40 percent disabling 
for intervertebral disc syndrome of the lumbar spine under 
Diagnostic Code 5293, 38 C.F.R. § 4.71a.  
In that regard, the Board also notes that the VA Schedule for 
Rating Disabilities has been revised with respect to the 
regulations applicable to rating intervertebral disc 
syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect through September 22, 2002).  The 
Board observes that the regulations were further revised, 
effective from September 26, 2003. 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243, with Diagnostic Code 5243 as the new code for 
intervertebral disc syndrome.  

The Court has held that, where the law or regulation changes 
while a claim is still pending, as in the veteran's case, the 
version most favorable to the appellant will apply, absent 
congressional intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  The revised criteria, however, may 
not be applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see VAOPGCPREC 3-2000 (2002).  
Thus, the revised criteria under Diagnostic Code 5293 are not 
applicable prior to September 23, 2003, the effective date of 
revision.  

As the veteran filed his claim prior to September 23, 2002, 
the Board will consider all three versions of the rating 
criteria under Diagnostic Code 5293/5243 and apply the 
criteria that are most favorable to the veteran.

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, an evaluation of 40 percent disabling is available 
where the intervertebral disc syndrome is severe, manifested 
by recurring attacks, and with intermittent relief.  The next 
higher evaluation of 60 percent disabling, which is the 
maximum benefit available under the former Diagnostic Code 
5293, is available where the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the veteran's diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001) (effective through September 22, 2002).

Under Diagnostic Code 5293 in effect from September 23, 2002 
to September 25, 2003, the veteran's intervertebral disc 
syndrome can be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25 (2003), separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with intervertebral disc syndrome, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The Diagnostic Code 
defined an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present constantly 
or nearly so.  Orthopedic and neurologic disabilities are to 
be evaluated using criteria for the most appropriate 
Diagnostic Code or Codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects seen in each spinal segment are clearly distinct, 
each segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  An evaluation of 40 percent disabling is 
available under this version of Diagnostic Code 5293 where 
the incapacitating episodes of intervertebral disc syndrome 
have a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  An evaluation of 60 percent 
disabling, the maximum benefit allowed, is available where a 
veteran's intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (effective from September 23, 
2002 to September 25, 2003)).

Under the current general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: a 20 
percent evaluation will be assigned for forward flexion of 
the thorocolumbar spine greater than 30 percent but not 
greater than 60 degrees;or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or , the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or , the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent evaluation will 
be assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective 
from September 26, 2003).

After carefully reviewing the record, the Board observes that 
the version of Diagnostic Code 5293 that was in effect prior 
to the September 23, 2002 amendment is most favorable to the 
veteran.  Clinical records reflect a prolonged history of 
constant lower back pain which radiates down to his lower 
extremities, particularly on the right side.  VA medical 
records reflect tenderness to palpation along the L5 sacrum 
and over the spinous process.  (See January and May 2004 VA 
examinations.)  In addition, Moreover, the VA examiner in May 
2004 concluded that the veteran's service-connected 
disability is manifested by pain and decreased range of 
motion which could further limit his functioning abilities, 
and X-rays of the lumbar spine dated in January 2004 show a 
worsening disease process.  The record shows that the veteran 
has been prescribed several medications to relieve his back 
pain which have not provided consistent relief.  Based on 
these factors, the Board is of the view that the pathology 
associated with the veteran's intervertebral disc syndrome 
more nearly approximates the criteria for a 60 percent 
disability evaluation for the veteran's intervertebral disc 
syndrome under the Diagnostic Code that was in effect prior 
to September 23, 2002.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).   

With respect to Diagnostic Code 5293 that was in effect from 
September 23, 2002 to September 25, 2003, the Board observes 
that the veteran has never been prescribed bed rest by a 
physician for his intervetebral disc syndrome.  In this 
regard, the Board observes that VA treatment records indicate 
treatment with pain medication was adequate, but require 
continued use.  Thus, under the version of Diagnostic Code 
5293 that was in effect from September 23, 2002 to September 
25, 2003, involving incapacitating episodes, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's intervertebral disc syndrome of 
the lumbar spine warrants a disability rating in excess of 60 
percent. Additionally, the Board finds that a higher rating 
is not warranted under 38 C.F.R. § 4.25 for combined ratings 
for separate evaluations of chronic orthopedic and 
neurological manifestations.  The Board observes that the 
veteran is entitled to a 40 percent evaluation under 
Diagnostic Code 5292.  As to neurological manifestations, the 
objective evidence shows no neurological involvement.  
Although the veteran complains of radiculopathy of the lower 
extremities, studies suggest questionable nerve root 
involvement.  (See November 2001 VA examination report, 
October 20001 VA EMG of the lumbar spine, and December 2001 
NVC).  Thus, at most a 10 percent evaluation under Diagnostic 
Code 8520, 38 C.F.R. § 4.124a (2002), for the veteran's 
neurological symptoms associated with the sciatic nerve is 
appropriate, as there is no evidence of moderate muscular 
atrophy as required by the next higher 20 percent evaluation.  
Thus, under 38 C.F.R. § 4.25, the combined value is 46 
percent which, when converted to the nearest number divisible 
by 10, yields a combined rating of 50 percent.

Additionally, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
intervertebral disc syndrome of the lumbar spine warrants a 
disability rating in excess of 60 percent under the current 
Diagnostic Code 5243 for intervertebral disc syndrome, which 
has been in effect since September 26, 2003.  In this regard, 
the Board observes that the veteran does not have unfavorable 
ankylosis of the entire spine.  The January and May 2004 VA 
examination reports showed that the veteran had flexion to 40 
degrees and extension to 5 degrees in May 2004.  Although the 
record some limitation of motion, the record does not show 
that the veteran has ankylosis of the entire spine.  
Moreover, although his disability is productive of constant 
pain and some functional impairment, the Board reiterates 
that this disability is evaluated based on limitation of 
motion due to pain.  

II.  Veterans Claim Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In a letter dated in January 2004, VA 
informed the veteran of the requirements of the VCAA.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the appellant in obtaining evidence.  The January 
2004 letter stated that (1) the evidence needed to 
substantiate the appellant's claim for an increased rating 
for his service-connected back disability must show an 
increase in disability of his back disability, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the appellant.  In the letter, the RO 
indicated that it had requested copies of the veteran's 
treatment records from the VA medical center in Memphis, 
Tennessee.  The informed that he was responsible for 
supplying VA with sufficient information to obtain relevant 
records on her behalf and is ultimately responsible for 
submitting all relevant evidence not in the possession of a 
Federal department or agency.  

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letter of January 2004, the RO 
asked the veteran to provide any medical evidence 
substantiating his claim.  He was informed that VA wanted to 
give him a chance to tell VA about any additional evidence he 
knows about that may help his claims.  He was also asked to 
send VA the evidence it needed.  In addition, a supplemental 
statement of the case dated in May 2004 reiterated the 
requirements of the VCAA and provided the implementing 
regulations.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained VA medical records identified by 
the veteran.  In addition, the veteran was provided VA 
examinations in December 1999, May and September 2001, 
January and May 2004.  Those examinations include findings 
and an opinion that are adequate for rating purposes.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

A disability evaluation of 60 percent for the intervertebral 
disc syndrome of the lumbar spine is granted, subject to the 
provisions governing the award of monetary benefit.  


REMAND

In the July 2003 remand, the Board directed the RO to provide 
the veteran a examination and obtain an opinion regarding the 
etiology of the veteran's right knee disorder.  In the remand 
directive, the examiner was requested, in part, to state 
whether the veteran's right knee disability was caused or 
aggravated by the service-connected back disability.  An 
examination and opinion were rendered in May 2004, and the 
examiner opinion that the right knee disorder was related to 
the spine.  This answers the question of whether there is 
direct causation between the service-connected disability and 
the non service-connected disability.  In claims for 
secondary service, the question of aggravation must be 
addressed.  See Allen v. Brown, 7 Vet. App. 439 (1995).  By 
aggravation, the examiner should indicate whether there is an 
increase in the degree of severity of the nonservice-
connected right knee disability that is attributable to the 
service-connected disability intervertebral disc syndrome of 
the lumbar spine.  This question is poignant in light of VA 
and private medical records that show that the veteran 
complained of low back pain which radiates down his lower 
right extremities and studies of the lumbar spine that 
revealed a right L5 abnormality.  (See EMG of lumbar spine 
dated in October 2001).  A remand creates a right in the 
veteran to compliance with the instructions contained herein.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board notes that VCAA development is 
warranted with respect to the claim for service connection 
for a right knee disorder on a secondary basis.  The RO 
provided the veteran a VCAA notice dated in March 2001 with 
respect to the claim for service connection for right knee 
disability as secondary to service-connected back disability 
and service connection for bilateral knee disorder on a 
direct basis.  The Board notes, however, that the March 2001 
letter addressed the development required for direct service 
connection, but failed to provide the developmental 
requirements for service connection on a secondary basis.  
The Board recognizes that in July 2003 it remanded the claim 
to the RO for further development and that factor was not 
addressed.  The Board apologizes for this oversight.  
However, VA is absolutely required to inform the appellant 
and his representative of the VCAA and its notification 
provisions, to include the specific type of evidence needed 
to substantiate the appellant's claim, as well as what 
evidence the appellant needs to submit, and what evidence VA 
would try to obtain.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran must be afforded due process.  

Accordingly, the case is remanded to the RO via the AMC for 
the following:  

1.  The RO must provide the notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
with regard to the veteran's claim for 
service connection for a right knee 
disorder on a secondary basis.  In this 
regard, the RO should contact the veteran 
and inform him of the types of 
documentation that can serve as evidence 
for a claim for service connection on a 
secondary basis.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

2.  Thereafter, the RO should obtain a VA 
opinion only regarding the relationship 
between the veteran's non service-
connected right knee disorder and his 
service-connected intervertebral disc 
syndrome of the lumbar spine.  A copy of 
the claims folder and the remand should 
be provided to the examiner.  The 
examiner should indicate in writing that 
he or she reviewed the claims file.  The 
examiner should state whether the 
veteran's right knee disorder was 
aggravated i.e. increased in disability 
by a service-connected disability.  A 
complete rationale of all opinions 
expressed should be provided.

3.  Thereafter, the Ro should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to service connection 
for a right knee disorder, to include as 
secondary to service-connected disability.   

5.  If the claim for service connection for a 
right knee disorder, to include as secondary 
to service-connected disability remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and given 
the opportunity to respond.  Thereafter, the 
case should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



